Citation Nr: 1315152	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  12-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for scars on the head.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for traumatic brain injury.

6.  Entitlement to service connection for melanoma on the left ear, left shoulder, back, right side of forehead and back of left thigh.

7.  Entitlement to service connection for dental condition, left side, to include loose teeth, several root canals and loss of six teeth (excluding #15 and #18). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In his May 2012 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In April 2013, the Veteran withdrew his hearing request.   


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for scars on the head, posttraumatic stress disorder (PTSD), bilateral hearing loss, sleep apnea, traumatic brain injury, melanoma and dental condition.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for scars on the head have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for traumatic brain injury have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for melanoma on the left ear, left shoulder, back, right side of forehead and back of left thigh have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

7.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for dental condition, left side, to include loose teeth, several root canals and loss of six teeth (excluding #15 and #18) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for scars on the head, posttraumatic stress disorder (PTSD), bilateral hearing loss, sleep apnea, traumatic brain injury, melanoma and dental condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The issue of entitlement to service connection for scars on the head is dismissed.

The issue of entitlement to service connection for PTSD is dismissed.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.

The issue of entitlement to service connection for traumatic brain injury is dismissed.

The issue of entitlement to service connection for melanoma on the left ear, left shoulder, back, right side of forehead and back of left thigh is dismissed.

The issue of entitlement to service connection for dental condition, left side, to include loose teeth, several root canals and loss of six teeth (excluding #15 and #18) is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




